DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  the limitation “far away” should be amended to further define the distance between the layers to avoid any 112 issues.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-10 and 16-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hong et al. (US 2016/0111478 A1). 
Regarding claim 1, Hong teaches in figures 1-7 and related text e.g. a display panel comprising (Fig.2) comprising: A display panel, comprising: a substrate (101, Fig.2; Para. 0030) which comprises a substrate display region corresponding to a display panel display region (AA; Fig.2; Para. 0030) and a substrate non-display region corresponding to a display panel non-display region (non-display region left to AA: Fig.1 and Fig.2); a non-display region circuit 
Regarding claim 2, Hong teaches in figures 1-7 and related text e.g. package layer comprises frit (para. 0062). 
Regarding claim 3, Hong teaches in figures 1-7 and related text e.g. a display region circuit located at the substrate display region (AA), wherein the display region circuit comprises a thin film transistor which comprises a gate (204), a source (206), a drain (207) and an active layer (202; Fig.2; TFT) and wherein the first conductive pattern (604) and the gate (204) are located at a same layer and have same material (can be formed from the same material).
Regarding claim 5, Hong teaches in figures 107 and related text e.g. a display device which is located at the substrate display region, wherein the display device comprises a plurality of pixel units (pixel; Fig.2) and a pixel defining layer (213; Fig.2), each of the plurality of pixel units comprises a first electrode (211; Para. 0051) electrically connected to the thin film transistor (TFT), and the pixel defining layer (213) is configured to define the plurality of pixel units (213 defines the pixels), wherein the non-display region circuit further comprises a 
Regarding claim 8, Hong teaches in figures 107 and related text e.g. at least one buffer layer comprises at least a first buffer layer (203; Fig.2) and a second buffer layer (103), wherein the first buffer layer (203) is closer to the first conductive pattern than the second buffer layer (103), and a thickness of the first buffer layer (203 has a thickness greater than 103) is greater than that of the second buffer layer (103).
Regarding claim 9, Hong teaches in figures 107 and related text e.g. the at least one interlayer insulating layer (205) comprises at least a first interlayer insulating layer (205) and a second interlayer insulating layer (208), wherein the first interlayer insulating layer (205) is closer to the first conductive pattern (604) than the second interlayer insulating layer (208), and a thickness of the first interlayer insulating layer is greater than that of the second interlayer insulating layer (a thickness of 205 is greater than a thickness of 208 at the end of portion of 208; Fig.2).
Regarding claim 10, Hong teaches in figures 107 and related text e.g. the first conductive pattern (604) comprises at least one second through-hole (through holes to connect 604 with 400; Fig.3).
 Regarding claim 16, Hong teaches in figures 107 and related text e.g. the packaging layer is provided symmetrically on a left side and a right side of the display panel, and is provided asymmetrically on an upper side and a lower side of the display panel (500 is on the right and left side of AA as shown in Figure 1 and 2).

Regarding claim 17, Hong teaches in figures 107 and related text e.g. a crack detection line which is located between the non-display region circuit and an outer edge of the display panel (600 is a crack detection; para. 0030).
Regarding claims 18 and 19, Hong teaches in figures 107 and related text e.g. a protective layer (102; Fig.2) which is located at package sides and is far away from the packaging layer; a gap is present between the protective layer and the packaging layer (102 left side surface in figure 2 is far away and has a gap between the side surface of 102 and 500; Fig.2).
Regarding claim 20, Hong teaches in figures 107 and related text e.g. a display apparatus comprising the display panel (1; Fig.1; Para. 0029). 

Allowable Subject Matter
Claims 4, 6, 7, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to since the prior art does not teach the following limitations: “...the at least one interlayer insulating layer is located between the packaging layer and the first conductive pattern, and the at least one interlayer insulating layer comprises at least one first including the limitations of claims 3 and 1. 
Claim 6 is objected to since the prior art does not teach the following limitations: “...the at least one interlayer insulating layer is located between the packaging layer and the first conductive pattern, and the at least one interlayer insulating layer comprises at least one first through-hole, and at least a part of the packaging layer is located in the at least one first through-hole...” including the limitations of claims 5 and 3 and 1.
Claim 7 is objected to since the prior art does not teach the following limitations: “…an end of the peripheral wiring close to an outer edge of the display panel is closer to the outer edge of the display panel than an end of the pixel defining pattern close to the outer edge of the display panel; another end of the pixel defining pattern away from the outer edge of the display panel is farther away from the outer edge of the display panel than another end of the peripheral wiring away from the outer edge of the display panel; and the first electrode pattern is electrically connected to the peripheral wiring…” including the limitations of claims 5 and 3 and 1.
Claim 11 is objected to since the prior art does not teach the following limitations: “…the at least one gate insulating layer comprises a first gate insulating layer which is located at a side of the first conductive pattern away from the substrate; and portions of the at least one interlayer insulating layer and the first gate insulating layer at a position corresponding to the at least one second through-hole of the first conductive pattern are removed, so that the packaging layer is able to be in contact with at least one of the at least one buffer layer through the at least one second through-hole…” including the limitations of claim 10. 
Claims 12-15 are objected too since the following limitations are dependent on claims 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUNIR S AMER/Primary Examiner, Art Unit 2894